The opinion of the court was delivered
by Woodward, J.
— The payment of taxes on unseated land is an indicium of ownership, and, in connection with actual possession and cultivation, strong evidence of title; but it is not possession, per se, such as gives title under the Statutes of Limitation. Actual possession or cultivation of part of a tract of land — use of the uncleared portions as woodland, and payment of taxes on the whole for twenty-one years — are circumstances which constitute title to the whole; but without possession or cultivation of part of the tract, entries from time to time to take wood are mere trespasses, and confer no right, even when accompanied by payment of taxes. These principles, settled in many cases, are decisive against the defence set up here. Mrs. Cahoon and her son-in-law never fenced the three acres, and never had actual possession of any part of it, either for purposes of residence or cultivation, Living on a lot separate from this, they paid the taxes on it, they cut wood, and they consented to pipe-logs being laid through it. Were such acts visible, notorious, continued possession? They have never been so considered, but in Sorber v. Willing, 10 W. 141, similar acts were held insufficient to constitute title under the Statutes of Limitation.
We are of opinion, there was no error in the charge of the court, and the judgment is accordingly affirmed.